*944OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Section 313 (subd 1, par [a]) of the Vehicle and Traffic Law provides expressly that insurance cancellation notices "shall include in type of which the face shall not be smaller than twelve point a statement that proof of financial security is required to be maintained”. In light of this statutory mandate, we cannot say that the arbitrator’s determination — that this statute does not contemplate substantial compliance — is so irrational as to require vacatur of the award. (Cf. Matter of Garcia v Federal Ins. Co., 46 NY2d 1040.)
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order affirmed.